34 N.Y.2d 965 (1974)
In the Matter of J. Russell Clune, Respondent,
v.
Albert T. Hayduk et al., Constituting the Board of Elections of the County of Westchester, and Charles J. Stephens et al., Appellants.
Court of Appeals of the State of New York.
Argued August 27, 1974.
Decided August 28, 1974.
Frederick J. Martin for Charles J. Stephens and Charles Goldberger, appellants.
Kenneth W. Rudolph and Lawrence J. Glynn for respondent.
Concur: Chief Judge BREITEL and Judges GABRIELLI, JONES, WACHTLER, RABIN and STALEY.[*] Taking no part: Judge STEVENS.
Order reversed, without costs, and the petition under section 330 of the Election Law denied (see Matter of Maurin v. Allis, 28 A D 2d 810, affd. 20 N Y 2d 671; cf. Matter of Sciarra v. Donnelly, 34 N Y 2d 970).
NOTES
[*]  Designated pursuant to section 2 of article VI of the State Constitution.